Citation Nr: 1727273	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  08-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUE

Entitlement to service connection for heart disease, to include congestive heart failure (CHF).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and C.T.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO decision that in pertinent part, determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for CHF.  In December 2011, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a Board videoconference hearing.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board in April 2013. 

In a July 2013 decision, the Board reopened the previously denied claim of service connection for CHF, and remanded it for further development, to include a new VA examination and opinion.  The case was most recently remanded in September 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the September 2016 remand provided an extensive and detailed history of the Veteran's claimed heart disability and remanded the claim for a VA medical opinion.  The Board requested that the VA examiner address the internet research provided by the Veteran in May and September 2013 in his or her report and reconcile the VA examiner's conclusions (in July 2013 and November 2015 examination reports) that the Veteran does not have current diagnoses of CHF, arrhythmia, or cardiomyopathy, with the conflicting medical evidence of record, to include a November 2004 VA treatment note including a history of cardiomyopathy related to alcohol abuse, CHF and arrhythmia, a November 2006 VA discharge summary including a diagnosis of alcoholic cardiomyopathy and arrhythmia, and VA treatment records dated in 2009 showing a diagnosis of cardiomyopathy.  The examiner was also asked to carefully consider the Veteran's own assertions and any lay assertions of record, to include the testimony of the Veteran's niece.  The examiner was advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports were discounted, the examiner was instructed to provide a reason for doing so.

In October 2016, the examiner provided this opinion:

After a review of the medical records, there is no objective evidence to support the claim the Veteran's heart condition occurred within 1 year after discharge, nor are there any findings within the STRs (service treatment records) to indicate that these conditions began or were secondary to active duty.  Additionally, the heart murmur was nonspecific and of a benign description with no definitive finding to indicate a long term or persistent condition, nor one that would have resulted in the extensive cardiac history as above.  Therefore, current heart condition as above is less likely than not secondary to any event in service to include heart murmur or had its onset within 1 year after discharge.  

This opinion does not comply with the remand directives.  The examiner did not address the internet research provided by the Veteran, reconcile the prior VA examination report conclusions, or explain discounting the Veteran's statements.  As such, an addendum opinion in required.  Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum VA medical opinion from the October 2016 VA cardiologist or from another VA cardiologist, to determine the nature and etiology of any heart condition/disorder found to be shown during the pendency of the appeal, even if resolved.  A physical examination need only be performed if deemed necessary by the examiner.  The record must be made available to and reviewed by the examiner, and the examination report must reflect that this was done.

After reviewing the record, including this remand and the submissions of internet research by the Veteran, the examiner should identify all heart conditions noted in the record, and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed heart condition had its onset during service or within one year of service discharge, or is otherwise causally related to events in service, to include the heart murmur noted on discharge examination in July 1975. 

The examiner should address the internet research provided by the Veteran in May and September 2013 in the report.  The examiner should also reconcile the VA examiner's conclusions (in July 2013 and November 2015 examination reports) that the Veteran does not have current diagnoses of CHF, arrhythmia, or cardiomyopathy, with the conflicting medical evidence of record, to include a November 2004 VA treatment note including a history of cardiomyopathy related to alcohol abuse, CHF and arrhythmia, a November 2006 VA discharge summary including a diagnosis of alcoholic cardiomyopathy and arrhythmia, and VA treatment records dated in 2009 showing a diagnosis of cardiomyopathy.

The examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record, to include the testimony of his niece.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

